CONSOLIDATED (MORE THAN 50% OWNED) SUBSIDIARIES

OF NORFOLK SOUTHERN CORPORATION AND STATES OF INCORPORATION

AS OF FEBRUARY 1, 2003




STATE OR COUNTRY

of Incorporation

Agency Media Services, Inc.

Indiana

Atlantic Acquisition Corporation

Pennsylvania

Atlantic Investment Company

Delaware

Norfolk Southern Properties, Inc.

Virginia

Norfolk Southern Railway Company

Virginia

Northern Horizons Insurance Company

Vermont

NS Fiber Optics, Inc.

Virginia

NS Transportation Brokerage Information

Virginia

PDC Timber LLC

Delaware

PLC Timber LLC

Delaware

Pocahontas Development Corporation

Kentucky

Pocahontas Land Corporation

Virginia

Scioto Fuels, LLC

Virginia

TCS Leasing, Inc.

Oklahoma

T-Cubed of North America, Inc.

Delaware

T-Cubed of South Carolina, Inc.

South Carolina

T-Cubed of Virginia, Inc.

Virginia

Thoroughbred Direct Intermodal Services, Inc.

Pennsylvania

Thoroughbred Funding, Inc.

Virginia

Thoroughbred Technology and Telecommunications, Inc.

Virginia

Transworks Company

Indiana

Transworks Inc.

Virginia

Transworks of Indiana, Inc.

Indiana

Triple Crown Services Company

NORFOLK SOUTHERN RAILWAY COMPANY SUBSIDIARIES

Airforce Pipeline, Inc.

North Carolina

Alabama Great Southern LLC

Virginia

Alabama Great Southern Railroad Company, The

Alabama

Atlantic and East Carolina Railway Company

North Carolina

Camp Lejeune Railroad Company

North Carolina

Central of Georgia LLC

Virginia

Central of Georgia Railroad Company

Georgia

Chesapeake Western Railway

Virginia

Cincinnati, New Orleans and Texas Pacific Railway Company, The

Ohio

Citico Realty Company

Virginia

Georgia Southern and Florida Railway Company

Georgia

High Point, Randleman, Asheboro and Southern Railroad Company

North Carolina

Interstate Railroad Company

Virginia

Lamberts Point Barge Company, Inc.

Virginia

Mobile and Birmingham Railroad Company

Alabama

Norfolk and Portsmouth Belt Line Railroad Company

Virginia

Norfolk Southern International, Inc.

Virginia

Norfolk Southern – Mexico, LLC

Virginia

North Carolina Midland Railroad Company, The

North Carolina

NorfolkSouthernMexicana, S. de R.L. de C.V.

Mexico

Rail Investment Company

Delaware

Rail Technologies, Inc.

Georgia

Shenandoah-Virginia Corporation

Virginia

South Western Rail Road Company, The

Georgia

Southern Rail Terminals, Inc.

Georgia

Southern Rail Terminals of North Carolina, Inc.

North Carolina

Southern Region Coal Transport, Inc.

Alabama

Southern Region Materials Supply, Inc.

Georgia

State University Railroad Company

North Carolina

Tennessee, Alabama & Georgia Railway Company

Delaware

Tennessee Railway Company

Tennessee

Virginia and Southwestern Railway Company

Virginia

Wheelersburg Terminal LLC

Virginia

Yadkin Railroad Company

North Carolina

Norfolk Southern Properties, Inc. Subsidiaries:

Alexandria-Southern Properties, Inc.

Virginia

Arrowood-Southern Company

North Carolina

Arrowood Southern Executive Park, Inc.

North Carolina

Carlyle CA Corporation

Virginia

Carlyle Development Corporation

Virginia

Charlotte-Southern Corporation

North Carolina

Charlotte-Southern Hotel Corporation

North Carolina

Lambert's Point Docks, Incorporated

Virginia

Nickel Plate Improvement Company, Inc., The

Indiana

NKPI Management, Inc.

Indiana

Norfolk Southern Industrial Development Corp.

Virginia

Norfolk Southern Tower, L.L.C.

Virginia

Northmont Limited Partnership

Georgia

NS-Charlotte Tower Corporation

North Carolina

NS Gas Properties, Inc.

Virginia

NS Gas Properties, II, Inc.

Virginia

Sandusky Dock Corporation

Virginia

Southern Region Industrial Realty, Inc.

Georgia

SRIR Timber, L.L.C.

Delaware

Virginia Holding Corporation

Virginia



In addition, NS owns direct or indirect equity interest in:



Conrail Inc.

Consolidated Rail Corporation and its consolidated subsidiaries including New
York Central Lines LLC and

     Pennsylvania Lines LLC and their subsidiaries.

CRR Holdings LLC

Delaware Otsego Corporation

DOCP Acquisition, LLC

Green Acquisition Corp.





